[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                            No. 08-15413                 ELEVENTH CIRCUIT
                                                             MAY 6, 2009
                        Non-Argument Calendar
                                                          THOMAS K. KAHN
                      ________________________                 CLERK

                  D. C. Docket No. 07-01157-CV-CAP-1

INTERSTATE PROTECTIVE SERVICE, INC.,


                                                         Plaintiff-Appellant,

                                 versus

NAUTILUS INSURANCE COMPANY,

                                                        Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (May 6, 2009)


Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Interstate Protective Service, Inc. (IPS), appeals from the district court’s

grant of summary judgment in favor of Nautilus Insurance Company (Nautilus)

and denial of IPS’s motion for partial summary judgment. Specifically, IPS argues

the district court erred in finding its commercial liability insurance policy, issued

by Nautilus, excluded coverage for damages arising from a January 2003 robbery

of a money center that was guarded by IPS.

      After a de novo review of the record and consideration of the parties’ briefs,

we conclude the district court did not err in its grant of summary judgment to

Nautilus and denial of IPS’s motion for partial summary judgment. Accordingly,

the judgment of the district court is

      AFFIRMED.




                                          2